 




EXHIBIT 10.37




Dominick A. Telesco

150 Vía Bellaria

Palm Beach, FL 33480










Edward S. Vittoria, Chief Executive Officer

Puradyn Filter Technologies, Incorporated

2017 High Ridge Road

Boynton Beach, FL 33426




April 13, 2020




RE:

Promissory Note dated January 7, 2019 payback extension




Dear Mr. Vittoria:




Pursuant to the Promissory Note dated January 7, 2019, I, Dominick Telesco (the
“Lending Party”), agree to extend the payback date from January 7, 2020 to
December 31, 2020.




All other terms defined in the January 7, 2019 Promissory Note shall remain in
full force and effect.




IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
and delivered by the respective officers hereunto duly authorized on the date
first written above.










/s/ Dominick A. Telesco

Dominick A. Telesco













Accepted and Agreed:

Puradyn Filter Technologies, Inc.










By:

/s/ Edward S. Vittoria

Edward S. Vittoria, Chief Executive Officer


















